Exhibit 10.4
 


SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) is executed as of February
__, 2014, by ISC8, Inc., a Delaware corporation (“Debtor”), and Fundamental
Master LP, a Delaware limited partnership, in its capacity as Holder
Representative under the Notes (as such term is defined below) (in such
capacity, together with any successor appointed pursuant to the terms of the
Notes, “Holder Representative”).
 
RECITALS
 
A.           Debtor desires to issue up to $3,500,000 in aggregate principal
amount of Senior Subordinated Secured Convertible Promissory Notes due 2014 (the
“Notes”) to certain investors who may purchase the Notes (such purchasers,
collectively the “Purchasers”) under the terms of the Unit Purchase Agreement by
and between the Debtor and the signatories thereto, dated February __, 2014
(“Purchase Agreement”).
 
B.           The execution and delivery of this Security Agreement is a
condition precedent to the willingness of the Purchasers to enter into the
Purchase Agreement and purchase and extend credit under the Notes.
 
ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Debtor and Holder Representative hereby agree as
follows:
 
1. REFERENCE TO LOAN DOCUMENTS.  This Security Agreement is one of the
“Transaction Agreements” referred to in the Purchase Agreement.
 
2. CERTAIN DEFINITIONS.  Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in any of the Notes or the UCC is used in
this Security Agreement with the same meaning; provided that, if the definition
given to such term in the Notes conflicts with the definition given to such term
in the UCC, the Notes definition shall control to the extent legally allowable;
and if any definition given to such term in Chapter 9 of the UCC conflicts with
the definition given to such term in any other chapter of the UCC, the Chapter 9
definition shall prevail.  As used herein, the following terms have the meanings
indicated:
 
Collateral has the meaning set forth in Section 4 hereof.
 
Collateral Obligor means any person or entity obligated with respect to any of
the Collateral, whether as an account debtor, obligor on an instrument, issuer
of securities, or otherwise.
 
Copyrights has the meaning set forth in Section 4(b) hereof.
 
Intellectual Property has the meaning set forth in Section 4(d) hereof.
 
Obligation means, collectively, all indebtedness, liabilities, and obligations
of Debtor to the holders of the Notes and the Holder Representative arising
under the Notes and this Security Agreement.  The Obligation shall include,
without limitation, future, as well as existing, indebtedness, liabilities, and
obligations owed by Debtor to the holders of the Notes and the Holder
Representative arising under the Notes and this Security Agreement.
 
Patents has the meaning set forth in Section 4(c) hereof.
 
Permitted Liens means the liens and Security Interests permitted by the Notes,
including, for the avoidance of doubt, the liens and Security Interests securing
Debtor’s obligations with respect to any senior secured debt (“Senior Debt”).

 
 

--------------------------------------------------------------------------------

 

Previous Senior Debt means all obligations, liabilities and indebtedness of
every nature of the Debtor from time to time owed to the holders of Senior Debt
issued prior to the date hereof, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest and
all costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with any interest accruing thereon after the commencement of a
Proceeding, without regard to whether or not such interest is an allowed claim.
 
Security Interest means the security interest granted and the pledge and
assignment made under Section 3 hereof.
 
Trademarks has the meaning set forth in Section 4(d) hereof.
 
UCC means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
 
3. SECURITY INTEREST.  In order to secure the full and complete payment and
performance of the Obligation when due, Debtor hereby grants to Holder
Representative for the benefit of the holders of the Notes a Security Interest
in all of Debtor’s rights, titles, and interests in and to the Collateral and
pledges, collaterally transfers, and assigns the Collateral to Holder
Representative for the benefit of the holders of the Notes, all upon and subject
to the terms and conditions of this Security Agreement, which Security Interest
shall be subordinated to any security interest granted with respect to Senior
Debt.  Such Security Interest is granted and pledge and assignment are made as
security only and shall not subject Holder Representative to, or transfer or in
any way affect or modify, any obligation of Debtor with respect to any of the
Collateral or any transaction involving or giving rise thereto.  If the grant,
pledge, or collateral transfer or assignment of any specific item of the
Collateral is expressly prohibited by any contract or by law, then the Security
Interest created hereby nonetheless remains effective to the extent allowed by
such contract, the UCC or other applicable laws, but is otherwise limited by
that prohibition.
 
4. COLLATERAL.  As used herein, the term “Collateral” means the following items
and types of property, wherever located, now owned or in the future acquired by
Debtor, and all proceeds and products thereof, and any substitutes or
replacements therefor:
 
(a) All accounts, chattel paper (whether tangible or electronic), goods
(including inventory, equipment, and any accessions thereto), software,
instruments, investment property, documents, deposit accounts, money, commercial
tort claims, letters of credit or letter-of-credit rights, supporting
obligations, tax refunds, general intangibles (including payment intangibles)
and all books and records pertaining to the foregoing;
 
(b) (i) All copyrights (whether statutory or common law, registered or
unregistered), works protectable by copyright, copyright registrations,
copyright licenses, and copyright applications of Debtor, including, without
limitation, all of Debtor’s right, title, and interest in and to all copyrights
registered in the United States Copyright Office or anywhere else in the world
and also including, without limitation, the copyrights set forth on Schedule B;
(ii) all renewals, extensions, and modifications thereof; (iii) all income,
licenses, royalties, damages, profits, and payments relating to or payable under
any of the foregoing; (iv) the right to sue for past, present, or future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to any of the foregoing throughout the world; in each case, whether now
owned or hereafter acquired by Debtor (the “Copyrights”);
 
(c) (i) All patents, patent applications, patent licenses, and patentable
inventions of Debtor, including, without limitation, registrations, recordings,
and applications thereof in the United States Patent and Trademark Office or in
any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof; (ii) all continuations,
divisions, renewals, extensions, modifications, substitutions, reexaminations,
continuations-in-part, or reissues of any of the foregoing; (iii) all income,
royalties, profits, damages, awards, and payments relating to or payable under
any of the foregoing; (iv) the right to sue for past, present, and future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to any of the foregoing throughout the world; in each case, whether now
owned or hereafter acquired by Debtor (the “Patents”);

 
 

--------------------------------------------------------------------------------

 

(d) (i) All trademarks, trademark licenses, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, certification marks, collective marks, logos, other business identifiers,
all registrations, recordings, and applications thereof, including, without
limitation, registrations, recordings, and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof; (ii) all reissues, extensions, and renewals thereof; (iii) all income,
royalties, damages, and payments now or hereafter relating to or payable under
any of the foregoing, including, without limitation, damages or payments for
past or future infringements of any of the foregoing; (iv) the right to sue for
past, present, and future infringements of any of the foregoing; (v) all rights
corresponding to any of the foregoing throughout the world; and (vi) all
goodwill associated with and symbolized by any of the foregoing, in each case,
whether now owned or hereafter acquired by Debtor (the “Trademarks”, and
collectively with the Copyrights and the Patents, the “Intellectual Property”);
provided that (i) with respect to any Trademarks, applications in the United
States Patent and Trademark Office to register Trademarks or service marks on
the basis of the Debtor’s “intent to use” such Trademarks or service marks will
not be deemed to be Collateral unless and until a “Statement of Use” or
“Amendment to Allege Use” has been filed and accepted in the United States
Patent and Trademark Office, whereupon such application shall be automatically
subject to the Security Interest granted herein and deemed to be included in the
Collateral;
 
(e) All present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;
 
(f) All present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds, and other
rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against the manufacturer of, or claims against any other person or entity
with respect to, all or any part of the Collateral heretofore described in this
clause or otherwise; and
 
(g) All present and future security for the payment to Debtor of any of the
Collateral described above and goods which gave or will give rise to any such
Collateral or are evidenced, identified, or represented therein or thereby.
 
The description of the Collateral contained in this Section 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement.  Furthermore, notwithstanding any
contrary provision, Debtor agrees that, if, but for the application of this
paragraph, granting a Security Interest in the Collateral would constitute a
fraudulent conveyance under 11 U.S.C. § 548 or a fraudulent conveyance or
transfer under any state fraudulent conveyance, fraudulent transfer, or similar
law in effect from time to time (each a “fraudulent conveyance”), then the
Security Interest remains enforceable to the maximum extent possible without
causing such Security Interest to be a fraudulent conveyance, and this Security
Agreement is automatically amended to carry out the intent of this paragraph.
 
5. REPRESENTATIONS AND WARRANTIES.  Debtor represents and warrants to Holder
Representative as of the date hereof that:
 
(a) Transaction Agreements.  Certain representations and warranties in the
Transaction Agreements are applicable to it or its assets or operations, and
each such representation and warranty is true and correct.

 
 

--------------------------------------------------------------------------------

 

(b) Binding Obligation/Perfection.  This Security Agreement creates a legal,
valid, and binding Security Interest in and to the Collateral in favor of Holder
Representative and enforceable against Debtor except as the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally, and
except for judicial limitations on the enforcement of the remedy of specific
performance and other equitable remedies.  For Collateral in which the Security
Interest may be perfected by the filing of Financing Statements, once those
Financing Statements have been properly filed in the applicable jurisdiction,
and, in the case of the Registered IP (as defined below) with respect to which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivisions thereof) and its territories and
possessions, upon the receipt and recording of a short form of this Security
Agreement with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, the Security Interest in such Collateral
will be fully perfected, subject only to Permitted Liens.  Other than the
Financing Statements and with respect to this Security Agreement, there are no
other financing statements or control agreements covering any Collateral, other
than those evidencing Permitted Liens.  The creation of the Security Interest
does not require the consent of any person or entity that has not been obtained.
 
(c) Debtor Information.  Debtor’s exact legal name, mailing address,
jurisdiction of organization, type of entity, and state issued organizational
identification number are as set forth on Schedule A hereto.
 
(d) Location/Fixtures.  (i) Debtor’s place of business and chief executive
office is where Debtor is entitled to receive notices hereunder; the present and
foreseeable location of Debtor’s books and records concerning any of the
Collateral that is accounts is as set forth on Schedule A hereto, and the
location of all other Collateral, including, without limitation, Debtor’s
inventory and equipment is as set forth on Schedule A hereto; and, except as
noted on Schedule A hereto, all such books, records, and Collateral are in
Debtor’s possession.
 
(e) Governmental Authority.  No authorization, approval, or other action by, and
no notice to or filing with, any governmental authority is required for the
pledge by Debtor of the Collateral pursuant to this Security Agreement or for
the execution, delivery, or performance of this Security Agreement by Debtor,
other than filings with applicable governmental authorities to perfect the
Security Interests created hereby.
 
(f) Liens.  Debtor owns all existing Collateral free and clear of all liens,
except Permitted Liens.
 
(g) Intellectual Property.
 
(i) All of Debtor’s interests in the Debtor’s issued Patents, Patent
applications, registered Trademarks, Trademark applications, registered
Copyrights, and Copyright applications are identified on Schedule B hereto (the
“Registered IP”).
 
(ii) Debtor is the owner of the Registered IP included in the Collateral, free
and clear of any liens other than (A) any Permitted Liens or (B) any licenses
permitted by Section 8(c).
 
6. COVENANTS.  Until the Obligation is paid and performed in full, Debtor
covenants and agrees with Holder Representative that Debtor will:
 
(a) Information/Record of Collateral.  Maintain, at the place where Debtor is
entitled to receive notices under the Notes, a current record of where all
material Collateral is located, permit representatives of Holder Representative
at any time, upon reasonable prior written notice during normal business hours
to inspect and make abstracts from such records (provided, that so long as no
Default exists, Holder Representative shall conduct such inspections no more
frequently than annually), and furnish to Holder Representative, at such
intervals as Holder Representative may reasonably request, such documents,
lists, descriptions, certificates, and other information as may be reasonably
necessary or proper to keep Holder Representative informed with respect to the
identity, location, and status of the Collateral.

 
 

--------------------------------------------------------------------------------

 

(b) Schedules.  Notwithstanding any other provision herein, Debtor’s failure to
describe any Collateral required to be listed on any schedule hereto shall not
impair Holder Representative’s Security Interest therein.
 
(c) Obligations.  Notwithstanding anything contained herein to the contrary, (i)
Debtor shall remain liable under the contracts, agreements, documents, and
instruments included in the Collateral to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Security Agreement had not been executed, and (ii) unless and until Holder
Representative forecloses thereon and becomes the owner thereof pursuant to the
exercise of its remedies hereunder, Holder Representative shall not have any
liability or obligation under any of such contracts, agreements, documents and
instruments, and Holder Representative shall not be obligated to perform any of
the obligations or duties of Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned thereunder.
 
(d) Notices.  (i) Except as may be otherwise expressly permitted under the terms
of the Transaction Agreements, promptly notify Holder Representative of (A) any
claim, action, or proceeding that materially affects title to all or any of the
Collateral or the Security Interest; (B) any material damage to or loss of any
material Collateral, and (C) the occurrence of any other event or condition
(including, without limitation, matters as to lien priority) that could have a
material adverse effect on the Collateral (taken as a whole) or the Security
Interest created hereunder; and (ii) give Holder Representative thirty (30) days
written notice before any proposed (A) relocation of its principal place of
business or chief executive office, (B) change of its name or identity;
(C) relocation of the place where its books and records concerning its accounts
are kept; (D) relocation of any Collateral (other than delivery of inventory in
the ordinary course of business to third party contractors for processing and
sales of inventory in the ordinary course of business or as permitted by the
Transaction Agreements) to a location not described on the attached Schedule A,
and (E) change of its jurisdiction of organization or organizational
identification number, as applicable.  Prior to making any of the changes
contemplated in clause (ii) preceding, Debtor shall execute and deliver all such
additional documents and perform all additional acts as Holder Representative
may reasonably request in order to continue or maintain the existence and
priority of the Security Interest in all of the Collateral.
 
(e) Further Assurances. At Debtor’s expense and Holder Representative’s
reasonable request (i) after a Default, file or cause to be filed such
applications and take such other actions as Holder Representative may reasonably
request to obtain the consent or approval of any governmental authority to
Holder Representative’s rights hereunder, including, without limitation, the
right to sell all the Collateral upon a Default without additional consent or
approval from such governmental authority (and, because Debtor agrees that
Holder Representative’s remedies at law for failure of Debtor to comply with
this provision would be inadequate and that such failure would not be adequately
compensable in damages, Debtor agrees that its covenants in this provision may
be specifically enforced); (ii) from time to time, either before or after a
Default, promptly execute and deliver to Holder Representative all such other
assignments, certificates, supplemental documents, and financing statements, and
do all other acts or things as Holder Representative may reasonably request in
order to more fully create, evidence, perfect, continue, and preserve the
priority of the Security Interest and  to carry out the provisions of this
Security Agreement; and (iii) either before or after a Default, pay all filing
fees in connection with any financing, continuation, or termination statement or
other instrument with respect to the Security Interest.
 
(f) Encumbrances.  Not create, permit, or suffer to exist, and shall defend the
Collateral against, any lien or other encumbrance on the Collateral other than
Permitted Liens, and shall defend Debtor’s rights in the Collateral and Holder
Representative’s Security Interest in, the Collateral against the claims and
demands of all persons or entities except those holding or claiming Permitted
Liens.
 
(g) Collection of Accounts.  In accordance with prudent business practices,
endeavor to collect or cause to be collected from each account debtor under its
accounts, as and when due, any and all amounts owing under such accounts.
 
(h) Intellectual Property.

 
 

--------------------------------------------------------------------------------

 

(i) Give Holder Representative prompt written notice if Debtor shall obtain
rights to or become entitled to the benefit of any additional issued patents,
registered trademarks or registered copyrights (or makes application therefor)
that are not identified on Schedule B hereto; if requested by Holder
Representative, promptly (but in no event later than 30 days thereafter) deliver
to Holder Representative an appropriate short form of this Security Agreement,
containing a description of such additional Registered IP, for recording by the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable; and cooperate as reasonably necessary to enable Holder
Representative to make such recordations.
 
(ii) If a Default exists, use its reasonable efforts to obtain any consents,
waivers, or agreements necessary to enable Holder Representative to exercise its
rights and remedies with respect to the Intellectual Property.
 
(iii) Not transfer, assign or otherwise dispose of any of the Intellectual
Property included in the Collateral except as permitted in the Note.
 
(iv) Except to the extent that failure to act could not reasonably be expected
to have a Material Adverse Effect, take all commercially reasonable steps
necessary to (x) maintain the validity and enforceability of any Registered IP
and maintain such Registered IP in full force and effect and (y) pursue the
application, obtain the relevant registration and maintain the registration of
each of its Patents, Trademarks and Copyrights, including, without limitation,
by the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
 
(v) Except to the extent that failure to act could not reasonably be expected to
have a Material Adverse Effect, not do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).
 
(vi) Except to the extent that failure to act could not reasonably be expected
to have a Material Adverse Effect, take all commercially reasonable steps to
preserve and protect each item of its Intellectual Property, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all commercially
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to the standards
of quality.
 
Notwithstanding the foregoing provisions of this subsection (i) or anything to
the contrary in this Security Agreement, nothing in this Security Agreement
shall prevent Debtor from discontinuing the use or maintenance of any of its
Intellectual Property, the enforcement of its license agreements or the pursuit
of actions against infringers, if Debtor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

 
 

--------------------------------------------------------------------------------

 

7. DEFAULT; REMEDIES.  If a Default exists, Holder Representative may, at its
election (but subject to Section 9 below and to the terms and conditions of the
Transaction Agreements), exercise any and all rights available to a secured
party under the UCC, in addition to any and all other rights afforded by the
Transaction Agreements, at law, in equity, or otherwise, including, without
limitation, (a) requiring Debtor to assemble all or part of the Collateral and
make it available to Holder Representative at a place to be designated by Holder
Representative which is reasonably convenient to Debtor and Holder
Representative, (b) surrendering any policies of insurance on all or part of the
Collateral and receiving and applying the unearned premiums as a credit on the
Obligation, (c) applying by appropriate judicial proceedings for appointment of
a receiver for all or part of the Collateral (and Debtor hereby consents to any
such appointment), and (d) applying to the Obligation any cash held by Holder
Representative under this Security Agreement.
 
(a) Notice.  Reasonable notification of the time and place of any public sale of
the Collateral, or reasonable notification of the time after which any private
sale or other intended disposition of the Collateral is to be made, shall be
sent to Debtor and to any other person or entity entitled to notice under the
UCC.  It is agreed that notice sent or given not less than ten calendar days
prior to the taking of the action to which the notice relates is reasonable
notification and notice for the purposes of this subparagraph.
 
(b) Condition of Collateral; Warranties.  Holder Representative has no
obligation to clean-up or otherwise prepare the Collateral for sale.  Holder
Representative may sell the Collateral without giving any warranties as to the
Collateral.  Holder Representative may specifically disclaim any warranties of
title or the like.  This procedure will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.
 
(c) Compliance with Other Laws.  Holder Representative may comply with any
applicable state or federal laws in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
 
(d) Application of Proceeds.  Holder Representative shall apply the proceeds of
any sale or other disposition of the Collateral under this Section 7 in the
following order: first, to the payment of all expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligation); second, toward
repayment of amounts expended by Holder Representative under Section 8; third,
toward payment of the balance of any amounts due with respect to Priority Liens,
including with respect to the Senior Debt; and fourth, toward payment of the
balance of the Obligation in the order and manner as Holder Representative
determines in its sole discretion.  Any surplus remaining shall be delivered to
Debtor or as a court of competent jurisdiction may direct.  If the proceeds are
insufficient to pay the Obligation in full, then Debtor shall remain liable for
any deficiency.
 
(e) Sales on Credit.  If Holder Representative sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by the Holder Representative, and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Holder Representative may resell the Collateral and Debtor shall be
credited with the proceeds of the sale.
 
8. OTHER RIGHTS OF HOLDER REPRESENTATIVE.
 
(a) Performance.  If Debtor fails to pay when due all taxes on any of the
Collateral in the manner required by the Transaction Agreements, or fails to
preserve the priority of the Security Interest in any of the Collateral, or
fails to keep the Collateral insured as required by the Transaction Agreements,
or otherwise fails to perform any of its obligations under the Transaction
Agreements with respect to the Collateral, then Holder Representative may, at
its option, but without being required to do so, and upon prior written notice
to Debtor if no Default otherwise exists, pay such taxes, prosecute or defend
any suits in relation to the Collateral, or insure and keep insured the
Collateral in any amount deemed appropriate by Holder Representative, or take
all other action which Debtor is required, but has failed or refused, to take
under the Transaction Agreements.  Any sum which may be expended or paid by
Holder Representative under this subparagraph (including, without limitation,
court costs and reasonable attorneys’ fees) shall be payable by Debtor to Holder
Representative upon demand and shall be part of the Obligation.

 
 

--------------------------------------------------------------------------------

 

(b) Collection.  If a Default exists and upon written notice from Holder
Representative, each Collateral Obligor with respect to any payments on any of
the Collateral (including, without limitation, insurance proceeds payable by
reason of loss or damage to any of the Collateral) is hereby authorized and
directed by Debtor to make payment directly to Holder Representative, regardless
of whether Debtor was previously making collections thereon.  Until such notice
is given, Debtor is authorized to retain and expend all payments made on
Collateral.  If a Default exists, Holder Representative shall have the right in
its own name or in the name of Debtor to compromise or extend time of payment
with respect to all or any portion of the Collateral for such amounts and upon
such terms as Holder Representative may determine; to demand, collect, receive,
receipt for, sue for, compound, and give acquittances for any and all amounts
due or to become due with respect to Collateral; to take control of cash and
other proceeds of any Collateral; to endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, or other evidences of payment on
Collateral that may come into the possession of Holder Representative; to sign
the name of Debtor on any invoice or bill of lading relating to any Collateral,
on any drafts against Collateral Obligors or other persons or entities making
payment with respect to Collateral, on assignments and verifications of accounts
or other Collateral and on notices to Collateral Obligors making payment with
respect to Collateral; to send requests for verification of obligations to any
Collateral Obligor; and to do all other acts and things necessary to carry out
the intent of this Security Agreement.  If a Default exists and any Collateral
Obligor fails or refuses to make payment on any Collateral when due, Holder
Representative is authorized, in its sole discretion, either in its own name or
in the name of Debtor, to take such action as Holder Representative shall deem
appropriate for the collection of any amounts owed with respect to Collateral or
upon which a delinquency exists.  Regardless of any other provision hereof,
however, Holder Representative shall never be liable for its failure to collect,
or for its failure to exercise diligence in the collection of, any amounts owed
with respect to Collateral, nor shall it be under any duty whatsoever to anyone
except Debtor to account for funds that it shall actually receive hereunder.
 
(c) Intellectual Property.  For purposes of enabling Holder Representative to
exercise its rights and remedies under this Security Agreement and enabling
Holder Representative and its successors and assigns to enjoy the full benefits
of the Collateral, Debtor hereby grants to Holder Representative an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to Debtor) to use, license, or sublicense any of Debtor’s rights in
the Intellectual Property to the extent such rights are transferable but only
during such time as a Default exists.  During the existence of a Default, Debtor
shall provide Holder Representative with reasonable access to all media in which
any of the Intellectual Property may be recorded or stored and all computer
programs used for the completion or printout thereof.  This license shall also
inure to the benefit of all successors, assigns, and transferees of Holder
Representative.  If a Default exists, Holder Representative may require that
Debtor assign all of its right, title, and interest in and to the Intellectual
Property or any part thereof to Holder Representative or such other person or
entity as Holder Representative may designate pursuant to documents satisfactory
to Holder Representative.  If no Default exists, then Debtor shall have the
exclusive right and license to use the Intellectual Property in the ordinary
course of business and the exclusive right to grant to other persons or entities
licenses and sublicenses with respect to the Intellectual Property.
 
(d) Use and Operation of Collateral.  Should any Collateral come into the
possession of Holder Representative while a Default exists, Holder
Representative may use or operate such Collateral for the purpose of preserving
it or its value pursuant to the order of a court of appropriate jurisdiction or
in accordance with any other rights held by Holder Representative in respect of
such Collateral.  Debtor covenants to promptly reimburse and pay to Holder
Representative, at Holder Representative’s request, the amount of all reasonable
expenses (including, without limitation, the cost of any insurance and payment
of taxes or other charges) incurred by Holder Representative in connection with
its custody and preservation of Collateral, and all such expenses, costs, taxes
and other charges shall be payable by Debtor to Holder Representative upon
demand and shall become part of the Obligation.  However, the risk of accidental
loss or damage to, or diminution in value of, Collateral is on Debtor, and
Holder Representative shall have no liability whatever for failure to obtain or
maintain insurance, nor to determine whether any insurance ever in force is
adequate as to amount or as to the risks insured.  With respect to Collateral
that is in the possession of Holder Representative, Holder Representative shall
have no duty to fix or preserve rights against prior parties to such Collateral
and shall never be liable for any failure to use diligence to collect any amount
payable in respect of such Collateral, but shall be liable only to exercise
reasonable care in the safekeeping of any Collateral in its possession (it being
agreed that treatment substantially equal to that which the Holder
Representative accords its own property shall be deemed to constitute the
exercise of reasonable care) and to account to Debtor for what it may actually
collect or receive thereon.  The provisions of this subparagraph are only
applicable during the existence of a Default.
 
 
 

--------------------------------------------------------------------------------

 

(e) Power of Attorney.  Debtor hereby irrevocably constitutes and appoints
Holder Representative and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name of Debtor or in its own name, while a Default exists, to
take any and all action and to execute any and all documents and instruments
which Holder Representative at any time and from time to time deems necessary or
desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, Debtor hereby gives Holder
Representative the power and right on behalf of Debtor and in its own name to do
any of the following while a Default exists, without notice to or the consent of
Debtor:
 
(i) to use the Intellectual Property or to grant or issue any exclusive or
non-exclusive license under the Intellectual Property to anyone else, and to
perform any act necessary for the Holder Representative to assign, pledge,
convey, or otherwise transfer title in or dispose of the Intellectual Property
to any other person or entity;
 
(ii) to demand, sue for, collect, or receive, in the name of Debtor or in its
own name, any money or property at any time payable or receivable on account of
or in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title or any
other instruments for the payment of money under the Collateral or any policy of
insurance;
 
(iii) to pay or discharge taxes, liens, or other encumbrances levied or placed
on or threatened against the Collateral;
 
(iv) to notify post office authorities to change the address for delivery of
Debtor to an address designated by Holder Representative and to receive, open,
and dispose of mail addressed to Debtor; and
 
(v) (A) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Holder Representative or as Holder
Representative shall direct; (B) to receive payment of and receipt for any and
all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Collateral; (C) to sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, proxies, stock powers,
verifications, and notices in connection with accounts and other documents
relating to the Collateral; (D) to commence and prosecute any suit, action, or
proceeding at law or in equity in any court of competent jurisdiction to collect
the Collateral or any part thereof and to enforce any other right in respect of
any Collateral; (E) to defend any suit, action, or proceeding brought against
Debtor with respect to any Collateral; (F) to settle, compromise, or adjust any
suit, action, or proceeding described above and, in connection therewith, to
give such discharges or releases as Holder Representative may deem appropriate;
(G) to exchange any of the Collateral for other property upon any merger,
consolidation, reorganization, recapitalization, or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depositary, transfer agent, registrar, or other designated agency
upon such terms as Holder Representative may determine; (H) to add or release
any guarantor, indorser, surety, or other party to any of the Collateral; (I) to
renew, extend, or otherwise change the terms and conditions of any of the
Collateral; (J) to endorse Debtor’s name on all applications, documents, papers,
and instruments necessary or desirable in order for Holder Representative to use
or maintain any of the Intellectual Property; (K) to make, settle, compromise or
adjust any claims under or pertaining to any of the Collateral (including claims
under any policy of insurance); (L) to file on behalf of Debtor any financing
statements or continuation statements with respect to the Security Interests
created hereby, and to do any and all acts and things to protect and preserve
the Collateral, including, without limitation, the protection and prosecution of
all rights   included in the Collateral; and (M) to sell, transfer, pledge,
convey, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Holder Representative were the
absolute owner thereof for all purposes, and to do, at Holder Representative’s
option and Debtor’s expense, at any time, or from time to time, all acts and
things which Holder Representative deems necessary to protect, preserve,
maintain, or realize upon the

 
 

--------------------------------------------------------------------------------

 

Collateral and Holder Representative’s Security Interest therein.  This power of
attorney is a power coupled with an interest and shall be irrevocable unless or
until all principal and interest payable under the Note have been repaid in
full. Holder Representative shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Holder Representative in this Security Agreement, and
shall not be liable for any failure to do so or any delay in doing so.  Neither
Holder Representative nor any person or entity designated by Holder
Representative shall be liable for any act or omission or for any error of
judgment or any mistake of fact or law. This power of attorney is conferred on
Holder Representative solely to protect, preserve, maintain, and realize upon
its Security Interest in the Collateral. Holder Representative shall not be
responsible for any decline in the value of the Collateral and shall not be
required to take any steps to preserve rights against prior parties or to
protect, preserve, or maintain any Lien given to secure the Collateral;
provided, however, that the Holder Representative shall use reasonable care in
the safekeeping of any Collateral in its possession (it being agreed that
treatment substantially equal to that which the Holder Representative accords
its own property shall be deemed to constitute the exercise of reasonable care).
 
9. SUBORDINATION OF LIENS.  It is a requirement of the Senior Debt that the
liens or Security Interests securing the Notes be subordinate and junior to the
liens and security interests securing the Indebtedness of the Debtor in respect
of the Senior Debt. Accordingly, and notwithstanding anything contained herein
or in the other Transaction Agreements, the Holder Representative, on behalf of
the holders of the Notes, hereby covenants and agrees with the Debtor as
follows:
 
(a) Acknowledgment.  The Holder Representative acknowledges that the holders of
the Senior Debt have been granted a security interest in the Collateral.  The
Holder Representative acknowledges and agrees that the Security Interest granted
to it in the Collateral for the benefit of the holders of the Notes is
subordinated to the respective security interests of the holders of the Senior
Debt in the Collateral (to the extent that a security interest in the Collateral
has been granted to such holders), all in the manner and pursuant to the terms
set forth in this Section 9.
 
(b) Priority of Liens.  The Holder Representative hereby confirms that
regardless of the relative times of attachment or perfection thereof, and
regardless of anything in any Transaction Document to the contrary, any security
interests or liens granted from time to time to the holders of the Senior Debt
in all or any part of the Collateral as security for the Senior Debt, shall in
all respects be first and senior security interests and liens, superior to any
Security Interests or liens at any time granted to the Holder Representative for
the benefit of the holders of the Notes in such Collateral as security for the
Obligations.  The priority specified herein is applicable irrespective of the
time, order or method of attachment or perfection of Security Interests or the
time or order of filing of financing statements.  The Holder Representative
agrees on behalf of the holders of the Notes not to seek to challenge, to avoid,
to subordinate or to contest or directly or indirectly to support any other
Person in challenging, avoiding, subordinating or contesting in any judicial or
other proceeding, including, without limitation, any Proceeding involving the
Debtor, the priority, validity, extent, perfection or enforceability of any lien
held by the holders of Senior Debt in all or any part of the Collateral.
 
(c) No Improvements.  This Section 9 shall not be construed in any way to limit
or impair the right of (i) the Holder Representative to bid for and purchase any
Collateral at any private sale, public sale or judicial foreclosure upon such
Collateral initiated by the holders of the Senior Debt, (ii) the Holder
Representative to join (but not control) any foreclosure or other judicial lien
enforcement proceeding with respect to the Collateral initiated by the holders
of the Senior Debt, so long as it does not delay or interfere with the exercise
by the holders of the Senior Debt of their rights and subject to the terms of
this Security Agreement, the right of the Holder Representative to receive
payments from the proceeds of the collection, sale or other disposition of any
Collateral after the Senior Debt (if secured by liens on such Collateral) has
been indefeasibly paid in full in cash.

 
 

--------------------------------------------------------------------------------

 

10. MISCELLANEOUS.
 
(a) Continuing Security Interest.  This Security Agreement creates a continuing
Security Interest in the Collateral and shall (i) remain in full force and
effect until the Obligation is paid and performed in full; and (ii) inure to the
benefit of and be enforceable by Holder Representative and its successors,
transferees, and assigns.  Without limiting the generality of the foregoing
clause (ii), Holder Representative may assign or otherwise transfer any of their
respective rights under this Security Agreement to any other person or entity
upon ten business day’s prior written notice to Debtor provided that the
assignee agrees to be bound by the terms and conditions of the Transaction
Agreements.  To the extent of such assignment or transfer, such person or entity
shall thereupon become vested with all the rights and benefits in respect
thereof granted herein or otherwise to Holder Representative.  Upon payment in
full of the Obligation, Debtor shall be entitled to the return, upon its request
and at its expense, of (i) any confidential information provided to Holder
Representative or its agents or assignees pursuant to the Transaction Agreements
and (ii) such of the Collateral as shall not have been sold or otherwise applied
pursuant to the terms hereof.
 
(b) Termination and Release.
 
(i) Upon the full and final payment and performance of the Obligation, this
Security Agreement shall automatically terminate.
 
(ii) The liens created by this Security Agreement on any of the Collateral shall
be automatically released if Debtor disposes of such Collateral pursuant to a
transaction permitted by the Note.
 
(iii) In connection with any termination or release pursuant to clauses (i) or
(ii), Holder Representative shall promptly execute and deliver to Debtor, at
Debtor’s expense, all documents that Debtor shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section 10(b)(iii) shall be without recourse to or warranty by Holder
Representative.
 
(c) Actions Not Releases.  The Security Interest and Debtor’s obligations and
Holder Representative’s rights hereunder shall not be released, diminished,
impaired, or adversely affected by the occurrence of any one or more of the
following events: (i) the taking or accepting of any other security or assurance
for any or all of the Obligation; (ii) any release, surrender, exchange,
subordination, or loss of any security or assurance at any time existing in
connection with any or all of the Obligation; (iii) the modification of,
amendment to, or waiver of compliance with any terms of any of the other
Transaction Agreements without the notification or consent of Debtor, except as
required therein; (iv) the insolvency, bankruptcy, or lack of corporate or trust
power of any party at any time liable for the payment of any or all of the
Obligation, whether now existing or hereafter occurring; (v) any renewal,
extension, or rearrangement of the payment of any or all of the Obligation,
either with or without notice to or consent of Debtor, or any adjustment,
indulgence, forbearance, or compromise that may be granted or given by Holder
Representative to Debtor; (vi) any neglect, delay, omission, failure, or refusal
of Holder Representative to take or prosecute any action in connection with any
other agreement, document, guaranty, or instrument evidencing, securing, or
assuring the payment of all or any of the Obligation; (vii) any failure of
Holder Representative to notify Debtor of any renewal, extension, or assignment
of the Obligation or any part thereof, or the release of any Collateral or other
security, or of any other action taken or refrained from being taken by Holder
Representative against Debtor or any new agreement between or among Holder
Representative and Debtor, it being understood that except as expressly provided
herein or required by law, Holder Representative shall not be required to give
Debtor any notice of any kind under any circumstances whatsoever with respect to
or in connection with the Obligation, including, without limitation, notice of
acceptance of this Security Agreement or any Collateral ever delivered to or for
the account of Holder Representative hereunder; (viii) the illegality,
invalidity, or unenforceability of all or any part of the Obligation against any
party obligated with respect thereto by reason of the fact that the Obligation,
or the interest paid or payable with respect thereto, exceeds the amount
permitted by applicable laws, the act of creating the Obligation, or any part
thereof, is ultra vires, or the officers, partners, or trustees creating same
acted in excess of their authority, or for any other reason; or (ix) if any
payment by any party obligated with respect thereto is held to constitute a
preference under applicable laws or for any other reason Holder Representative
is required to refund such payment or pay the amount thereof to someone else.

 
 

--------------------------------------------------------------------------------

 

(d) Waivers.  Except to the extent expressly otherwise provided herein or in
other Transaction Agreements and to the fullest extent permitted by applicable
laws, Debtor waives (i) any right to require Holder Representative to proceed
against any other person or entity, to exhaust its rights in Collateral, or to
pursue any other right which Holder Representative may have; (ii) with respect
to the Obligation, presentment and demand for payment, protest, notice of
protest and nonpayment, and notice of the intention to accelerate; and (iii) all
rights of marshaling in respect of any and all of the Collateral.
 
(e) Financing Statement; Authorization.  Debtor hereby irrevocably authorizes
Holder Representative at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto (without
the requirement for Debtor’s signature thereon) that (i) indicate the Collateral
(A) as all assets of Debtor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of the state or such jurisdiction or whether such assets
are included in the Collateral hereunder, or (B) as being of an equal or lesser
scope or with greater detail, and (ii) contain any other information required by
Article 9 of the UCC of the state or such jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Debtor is an organization, the type of organization, and any
organization identification number issued to Debtor.  Debtor agrees to furnish
any such information to Holder Representative promptly upon request.
 
(f) Amendments.  This Security Agreement may be amended only by an instrument in
writing executed jointly by Debtor and Holder Representative, and supplemented
only by documents delivered or to be delivered in accordance with the express
terms hereof.
 
(g) Multiple Counterparts.  This Security Agreement has been executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.
 
(h) Parties Bound; Assignment.  This Security Agreement shall be binding on
Debtor and Debtor’s heirs, legal representatives, successors, and assigns and
shall inure to the benefit of Holder Representative and Holder Representative’s
successors and assigns; provided that Debtor may not, without the prior written
consent of Holder Representative, assign any rights, duties, or obligations
hereunder.
 
(i) General Authority of Holder Representative.  By acceptance of the benefits
of this Security Agreement, each holder of the Notes (whether or not a signatory
hereto) shall be deemed irrevocably (a) to consent to the appointment of Holder
Representative as its agent hereunder, (b) to confirm that Holder Representative
shall have the authority to act as the exclusive agent of such Person for the
enforcement of any provisions of this Security Agreement against Debtor, the
exercise of remedies hereunder and the giving or withholding of any consent or
approval hereunder relating to any Collateral or Debtor’s obligations with
respect thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Security Agreement against Debtor, to exercise any remedy
hereunder or to give any consents or approvals hereunder except as expressly
provided in this Security Agreement or in the Notes and (d) to agree to be bound
by the terms of this Security Agreement.
 
(j) GOVERNING LAW.  THIS SECURITY AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS NOTE SHALL BE GOVERNED BY, THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF DELAWARE.
 
Remainder of Page Intentionally Blank.
Signature Page to Follow.


 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first stated in this Security Agreement.
 

 
DEBTOR:
 
ISC8, INC.
 
 
By:
   
         Name:
 
         Title:




 
 

--------------------------------------------------------------------------------

 

HOLDER REPRESENTATIVE:
 


FUNDAMENTAL MASTER, LP


By: ______________________
       its General Partner




By:  ___________________________________
                    Name:
                    Title:


 


 

 
 

--------------------------------------------------------------------------------

 

__________________________________________
as a Holder of Notes
 


 
           By:                                                                
 
                 Name:
 
      Title:
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 


 
DEBTOR INFORMATION AND LOCATION OF COLLATERAL
 
A. Exact Legal Name of Debtor:
 
ISC8, Inc.
B. Mailing Address of Debtor:
 
151 Kalmus Drive
Costa Mesa, CA 92626
 
C. Type of Entity:
 
Corporation
D. Jurisdiction of Organization:
 
Delaware
E. State Issued Organizational Identification Number:
 
2149404
F. Location of Books and Records:
 
151 Kalmus Drive, Costa Mesa, California 92626
G. Location(s) of Collateral:
 
151 Kalmus Drive, Costa Mesa, California 92626
   
H. Jurisdiction(s) for Filing
 
Financing Statements:
Delaware




 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
A.  
Registered Copyrights and Copyright Applications:

 
None
 
B.  
Issued Patents and Patent Applications:

 
Patent Applications:
 
Patent Title
Country
Status
Application No.
Filed
Portable Lip Reading Sensor System
U.S.
Patent
8,271,262
9/18/2012
Thermal Power Distribution System
U.S.
Non-Provisional
12/657,090
1/14/2010
Micro Gas Cell Array Device and Method
U.S.
Patent
8,264,689
9/11/2012
Micro-Combustion Power System with Dual Counter-Flow
U.S.
Non-Provisional
12/584,460
9/4/2009
Micro-Image Acquisition and Transmission System
U.S.
Patent
8,362,673
1/29/2013
Micro-Image Acquisition and Transmission System
U.S.
Non-Provisional
13/711,373
12/11/2012
Multi-Layer Photon Counting Electronic Module
U.S.
Non-Provisional
12/924,141
9/20/2010
Launch Tube Deployable Surveillance and Reconnaissance System (TOWHAWK)
U.S.
Non-Provisional
12/799,297
4/21/2010
Energy Efficient Micro Combustion System for Power Generation and Fuel
Processing
U.S.
Patent
8,546,680
10/1/2013
Energy-Efficient Micro-Combustion System for Power Generation and Fuel
Processing
U.S.
Non-Provisional
12/909,332
10/21/2010
Micro-Combustion Power System with Metal Foam Heat Exchanger
U.S.
Non-Provisional
12/800,746
5/21/2010
Apparatus Comprising Artificial Neuronal Assembly
U.S.
Patent
8,510,244
8/13/2013
Frequency Modulated Micro-Gyroscope Signal Processing Device and Method
U.S.
Patent
8,327,705
12/11/2012
Frequency Modulated Micro-Gyro Half-Period Signal Processing Method
U.S.
Non-Provisional
13/982,537
10/15/2012
Phase Sensing LADAR Using Atmoshperic Absorption Bands
U.S.
Patent
8,279,420
10/2/2012
AM Chirp LADAR Readout Circuit and Module
U.S.
Patent
8,125,367
2/28/2012
Gravity operated, rotatable lens curtain for thermal imager
U.S.
Patent
8,411,346
4/2/2013
Tamper -Resistant Electronic Circuit and Module Incorporating Electrically
Conductive Nano-Structures
U.S.
Non-Provisional
12/806,127
8/4/2010
Energy Harvesting Buoy
U.S.
Patent
8,415,819
4/9/2013
Secure Anti-Tamper Integrated Layer Security Device Comprising Nano-Structures
U.S.
Non-Provisional
13/045,880
3/11/2011
Thermal Management Device Comprising Thermally Conductive Heat Spreader with
Electrically Isolated Through-Hole Vias
U.S.
Non-Provisional
12/925,147
10/13/2010
Ultra-Low Profile Multi-Chip Module
U.S.
Non-Provisional
12/925,620
10/25/2010
Compact Intelligent Surveillance System Comprising Intent Recognition
U.S.
Non-Provisional
12,928,083
12/1/2010
High Density Array Module and Connector
U.S.
Non-Provisional
12/928,797
12/16/2010
Quick Release Launch connector for micro unmanned aerial vehicle
U.S.
Non-Provisional
12/928,796
12/16/2010
Aerial Surveillance System and Method
U.S.
Non-Provisional
12/928,458
12/9/2010
Anti-Tampering Obscurity Using Firmware Power Mirror Compiler
U.S.
Patent
8,384,413
2/26/2013
Large Displacement Micro-Lamellar Grating Interferometer
U.S.
Non-Provisional
13/010,745
1/20/2011
Fast, High Resolution 3-D Flash LADAR Imager
U.S.
Non-Provisional
13/099,829
5/3/2011
Multi-Source Imagery and Geopositional Exploitation
U.S.
Non-Provisional
13/109,793
5/17/2011
Wear-Resistant Conformal Coating for Micro-Channel Structure
U.S.
Non-Provisional
13/155,986
6/8/2011
Anti-Tampering Detection Using Target Circuit RF Signature
U.S.
Non-Provisional
13/098,738
5/2/2011
Switched and Smart Switched Tracking Power Supply
U.S.
Non-Provisional
13/098,684
5/2/2011
EAGLE - High-Speed Processor Core Comprising Direct Processor-to-Memory
Interconnectivity
U.S.
Patent
8,519,739
8/27/2013
High-Speed Processor Core Comprising Mapped Auxilliary Component Functionality
U.S.
Non-Provisional
13/965,810
8/13/2013
Sensor Element and System Comprising Wide Field-of-View 3-D Imaging LIDAR
U.S.
Non-Provisional
13/108,172
5/16/2011
Background Limited Focal Plane Array Assembly
U.S.
Non-Provisional
13/589,231
8/20/2012
Long Range Acquisition and Tracking SWIR Sensor System Comprising Micro-Lamellar
Spectrometer
U.S.
Non-Provisional
13/397,275
2/15/2012
Active Tracking and Imaging Sensor System Comprising Illuminator Analysis
Function
U.S.
Non-Provisional
13/563,794
8/1/2012
Multi-Operations Sensor System
U.S.
Non-Provisional
13/671,643
11/8/2012
Ultra High Resolution Holographic Camera
U.S.
Non-Provisional
13/908,758
6/3/2013
Multi-Spectral Sensor System Comprising a Plurality of Buttable Focal Plane
Arrays
U.S.
Non-Provisional
13/655,563
10/19/2012
Self-Calibrating Targeting Sight
U.S.
Non-Provisional
13/292,325
11/9/2011
Low-Power LIDAR Scan and Receive Device and Method
U.S.
Non-Provisional
13912282
6/7/2013
Threshold Detection Method and Device for LIDAR Time of Flight System Using
Differentiated Gaussian Signal
U.S.
Non-Provisional
13/425,535
3/21/2012
Threshold Detection Method, Module and Readout Integrated Circuit Layer for
LIDAR Time of Flight System Using Differentiated Gaussian Signal
U.S.
Non-Provisional
13/430,075
3/26/2012
Sensor System Comprising Stacked Micro-Channel Plate Detector
U.S.
Non-Provisional
13/338,332
12/28/2011
Low Power Image Intensifier Device Comprising black Silicon Detector Element
U.S.
Non-Provisional
13/272,341
10/13/2011
LIDAR System Comprising Large Area Micro-Channel Plate Focal Plane Array
U.S.
Non-Provisional
13/372,184
2/13/2012
Stacked Micro-Channel Plate Assembly Comprising a Micro-Lens
U.S.
Non-Provisional
13/338,328
12/28/2011
Wirebond Through-Via Structure and Method
U.S.
Non-Provisional
13/209,898
8/15/2011
Anti-Tamper Wrapper Interconnect Method and Device
U.S.
Non-Provisional
13/370,381
2/10/2012
Method for Fabricating a Small Footpring Chip-Scale Package and a Device Made
from the Method
U.S.
Non-Provisional
13/399,051
2/17/2012
Method for Fabricating a Neo-Layer Using Stud Bumped Bare Die
U.S.
Patent
8,609,473
12/17/2013
Cap Chip and Reroute Layer for Stacked Microelectronic Module
U.S.
Non-Provisional
13/549,695
7/16/2012
Method for Control of Solder Collapse in Stacked Microelectronic Structure
U.S.
Non-Provisional
13/209,933
8/15/2011
Method for Depackaging Prepackaged Integrated Circuit Die and a Procedure From
the Method
U.S.
Patent
8,586,407
11/19/2013
Method for Defining an Electronically Conductive Metal Structure on a
Three-Dimensional Element and a Device Made From the Method
U.S.
Non-Provisional
13/267,651
10/6/2011
Nano-Resonator Inertial Sensor Assembly
U.S.
Patent
8,584,524
11/19/2013
Zero-Added Footprint Captive Float Nut
U.S.
Non-Provisional
13/526,221
6/18/2012
Semiconductor Micro-Connector With Through-Hole via and a Method for Making the
Same
U.S.
Non-Provisional
13/479,585
5/24/2012
Gravity-Stabilized Sensor Mount for Moving Platform
U.S.
Non-Provisional
13/457,566
4/27/2012
GPS-Independent Positioning Method
U.S.
Non-Provisional
13/772,589
2/21/2013
Method and Apparatus for Foldable Wing UAV
U.S.
Non-Provisional
13/774,157
2/22/2013
 Tamper Resistant Memory Device with Variable Data Transmission Rate
U.S.
Non-Provisional
13/363,571
2/1/2012
Imaging Device and Method for Video Data Transmission Optimization
U.S.
Non-Provisional
13/480,629
5/25/2012
Wave Energy Capture System (WECS)
U.S.
Non-Provisional
13/487,404
6/4/12
Stacked Physically Uncoloeable Function Sense and Respond Module
U.S.
Non-Provisional
13/486,500
6/1/2012
Local Alignment & Positioning Device and Method
U.S.
Non-Provisional
13/567,277
8/6/2012
Launch Device for Tube-Launched Projectile
U.S.
Non-Provisional
13/769,430
2/18/2013
Thermally-Managed Electronic Device
U.S.
Non-Provisional
13/625,019
9/24/2012
Self-calibrating Micro-Gyroscope
U.S.
Non-Provisional
13/763,151
2/8/2013
Cyber Behavior Analysis and Detection Method, System and Architecture
U.S.
Non-Provisional
13/693,226
12/4/2012
Neo-Carrier comprising T-Connect and Through Via Structures
U.S.
Provisional
61/577,443
12/19/2011
Neo-Carrier comprising T-Connect and Through Via Structures
U.S.
Non-Provisional
13/736,192
1/8/2013
High Sensitivity Micro Piezoelectric Tunable Resonator
U.S.
Non-Provisional
13/744,064
1/17/2013
Autonomous Remote Anchor System (ARAS)
U.S.
Non-Provisional
13/796,009
3/12/2013
Hovering Surveillance Air Vehicle
U.S.
Non-Provisional
13/848,443
3/21/2013
LIDAR Comprising Polyhedron Transmission and Receiving Scanning Element
U.S.
Non-Provisional
13/852,457
3/28/2013
Imaging Apparatus and Meethod Comprising Imager and Optics Actuator Means
U.S.
Non-Provisional
13/875,037
5/1/2013
Imaging Apparatus Comprising Imager and Optics Actuator Means to Increase Depth
of Field
U.S.
Provisional
61/772,636
3/5/2013
Hyper-spectral and Hyper-spatial Search, Track and Recognition Sensor
U.S.
Non-Provisional
13/948,766
7/23/2013
Persistent Imaging Surveillance System
U.S.
Non-Provisional
14/013,737
8/29/2013
Solid State Drive Memory Device Comprising Secure Erase Function
U.S.
Non-Provisional
13/923,310
6/20/2013
Time of Flight and Amplitude Detecting LIDAR Receiver circuit Using FIFO
Architecture
U.S.
Non-Provisional
14/053,209
10/14/2013
Offset Axis Laser Scanner Apparatus
U.S.
Non-Provisional
14/057,065
10/18/2013
Device and Method for Detection of Anomalous Behavior in a Computer Network
U.S.
Non-Provisional
14/147,105
1/3/2014
Low Power Blast Dosimeter
U.S.
Non-Provisional
14/064,292
10/28/2013
MEMS Drive and Beam-Steering Apparatus
U.S.
Non-Provisional
14/068,714
10/31/2013
System and Method for Network Traffic Data Retention and Correlated Information
Management
U.S.
Non-Provisional
13/672,579
11/8/2012
System & Method for Run-Time Correlation Operations on Multi-Domain Network
Activities
U.S.
Non-Provisional
13/673,238
11/9/2012
System and Method for High-Performance Storage and Retrieval of Correlated
Network Traffic Data
U.S.
Non-Provisional
13/673,469
11/9/2012
Black Silicon Thermal Interface Device and Method
U.S.
Non-Provisional
14/545,780
1/14/2014
Device for Creating Convolute Channel in a Solid Structure (TDEM)
U.S.
Provisional
61/760,681
2/5/2013
High-Sensitivity Frequenty-Modulated Micro-Gyro
U.S.
Provisional
61/791,298
3/15/2013
Analysis, Labeling and Exploitation of Data in Real Time for Hyper-Spectral
Sensors
U.S.
Provisional
61/802,700
3/17/2013
Thermally-Managed Stacked Electronic Module
U.S.
Provisional
61/863,576
8/8/2013

C.  
Registered Trademarks and Trademark Applications:

 
Registered Trademarks:
Serial #
Registration #
Trademark
78922582
3302416
NEO-STACK
78544618
3087338
PMTV
77722549
3714810
TOWHAWK
76552662
3252640
IRVINE SENSORS CORPORATION (design plus words)



 
Trademark Applications:
Serial #
Trademark
85247679
VAULT-SMM
85238833
VAULT-MM



